Exhibit 10.2 

EMPLOYMENT AGREEMENT OF DEREK PORTER

This Employment Agreement (“Agreement”) is made and entered into as of
___________, 2017 (“Effective Date”), by and between Security Grade Protective
Services, Ltd. (“Company”), with an address at 10200 E. Girard Ave., Suite B420,
Denver, CO 80231, and Derek Porter (“Employee”), residing at
_____________________________________.

RECITALS

WHEREAS, on the Effective Date, the Company and Employee, among other parties,
entered into that certain Membership Interest Purchase Agreement (“MIPA”).

WHEREAS, this Agreement is an exhibit to and an integral part of the MIPA.

WHEREAS, the Company and the Employee desire to enter into this Agreement to set
forth the terms and conditions of the employment relationship between the
Company and the Employee.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and continued in the MIPA, including the Exhibits thereto,
which the parties incorporate by reference as if fully set forth herein, along
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.       Company Duties. Employee’s title with the Company shall be Chief
Executive Officer, unless reasonably modified by Chief Executive Officer (“CEO”)
for the parent company, Helix TCS, Inc. (“Parent Company”). Employee shall
report to the CEO on behalf of the Company and, to the extent requested by the
Company, on behalf of the Parent Company and any other related entity, Employee
shall work with the CEO to develop and implement strategic initiatives for the
Company and the Parent Company. The scope of duties will cut across operational
and titular categories, and will include, but will not be limited to, developing
the Parent Company’s competitive intelligence platform (with the assistance of
the CEO), strategic client acquisition, strategic market development,
acquisition due diligence, post-acquisition leadership, direct competitive
actions and any other task as required and appropriate to the Employee’s
capabilities. (“Company Duties”).

2.       Term. Employee agrees to employment with the Company and to perform the
Company Duties for a period of at least one (1) year from the Effective Date
(“Term”). On the anniversary of the Effective Date, the parties may (but are not
required to) renegotiate the terms of Employee’s employment with the Company.
For the avoidance of doubt, following one (1) year from the Effective Date,
Employee shall be terminable at will by the Company.

3.       Compensation

You shall serve at the reasonable direction of the CEO of Helix TCS for so long
as you are an employee of the Company and you shall be entitled to the
following:

(i)a base salary (a “Base Salary”) at a rate of $110,000 annually, raised
annually by an amount to be agreed by DP and the Helix TCS CEO;

(ii)a retention bonus of $200,000.00 at the end of the ninth (9th) month of
employment.



 1 

 



(ii)       in the event of new revenue over the prior year to the Company and/or
the Parent Company exceeding $500,000 that was generated primarily through the
efforts of Employee, Employee shall receive a year-end bonus of $15,000;

(iii)       in the event of new revenue over the prior year to the Company
and/or the Parent Company exceeding $1,000,000 that was generated primarily
through the efforts of Employee, Employee shall receive a year-end bonus of
$35,000; and

(iv)       stock bonuses in the Parent Company in the sole discretion of the
Parent Company’s CEO and compensation committee.

4.       Benefits

You shall be eligible to participate, in accordance with their terms, in all
group medical and health plans, discretionary bonus and such other employment
benefits, if any, as are maintained from time to time by the Company for
employees performing comparable services for it, provided that the Company shall
at all times be free to terminate, modify or amend such plans in accordance with
the provisions thereof. Notwithstanding anything contained within the Company’s
current vacation policy, you shall be entitled to fifteen (15) days of paid
vacation plus five (5) days of sick leave.

With respect to health insurance, you shall be entitled to individual coverage
as provided for in the Company’s then current health insurance plan, at the same
rate as other employees of the Company, and you may, at your cost, add your
spouse and eligible children, as well as elect to add-on dental, disability or
other coverages made available to Company employees from time to time, in which
case the cost of such additional coverages shall be deducted from your pay.

5.       Board of Directors of Parent Company. Commencing on the sixty-first
(61st) day following the Effective Date and during the Term, Employee shall be
entitled to a position as a member of the Board of Directors with the Parent
Company, which position shall be terminable at the sole discretion of the CEO.
Employee acknowledges that his position as a member of the Board of Directors
may impact his ability to sell stock of the Parent Company.

6.       Representations and Warranties

Employee represents and warrants to the Company that as of the date of this
Agreement and as of the Effective Date, except as disclosed in writing by
Employee to the Company, that:

(i)       Employee is not a party to any legal or administrative action
instituted or taken against Employee by any person, organization, regulatory
body or court, excepting minor traffic offenses; is not aware of any threatened
legal or administrative actions that may be instituted or taken against him by
any person, organization, regulatory body or court, excepting minor traffic
offenses; has no knowledge or awareness of any facts that could cause or support
any person, organization, regulatory body or court to institute or take legal or
administrative action against him, excepting minor traffic offenses;



 2 

 

 

(ii)       Employee have never been indicted for or convicted of a misdemeanor
or felony other than with respect to a traffic violation;

(iii)       Employee is not currently a debtor in bankruptcy;

(iv)       Employee is not currently addicted to any illegal drug or substance
or any other substance which may impair Employee’s judgment or impact your
Company Duties;

(v)       the execution of this Agreement and the performance of Employee’s
Company Duties hereunder, does not and will not violate or be a breach of any
agreement with a former employer, client or any other person or entity;

(vi)       Employee shall reasonably serve the Company with his best efforts, in
good faith and with fidelity, and shall reasonably serve and promote the
Company’s business and interests, shall reasonably conduct business in
accordance with the Company’s directives, policies and directions as are or may
come to be in effect; and shall reasonably conduct business in full and complete
compliance with all laws, rules, regulations, directives and interpretations of
the Company’s supervisory management.

7.       Termination.

7.1     Voluntary Termination by Employee. The Employee may voluntarily
terminate employment with the Company at any time (“Voluntary Termination”).

In the event of a Voluntary Termination by Employee, the Employee shall forfeit
any outstanding portion of the Base Salary, shall no longer be eligible for any
Company benefits.

7.2     Death or Disability. In the event of the Employee’s death or Disability
during the Term, the Company may terminate the Employee without liability or
obligations relative to any remaining unearned Base Salary or benefit. However,
in the event of death or Disability, the Employee shall be entitled to all other
consideration provided for and pursuant to the terms of the MIPA as if the
Employee had not died or did not suffer from a Disability. For purposes of this
Section 7.2, Disability shall mean a physical or mental conduction that
materially limits the Employees ability to perform his job functions (without
consideration of reasonable accommodations) for a period of at least 30 days as
determined by a qualified medical professional selected by the Company to
examine the Employee. In the event of death, the Employee shall be deemed
automatically terminated. In the event of Disability, the Company shall provide
the Employee notice of termination based upon such Disability.

7.3     With Cause Termination. The Company shall be permitted to terminate this
Agreement only for “Cause”, and shall provide Employee written notice of his
termination for Cause and the basis therefore. “Cause” shall mean:

(i)       a willful failure by the Employee to comply with the Company’s written
policies or the lawful directives of the Company, insubordination, refusal to
take lawful direction from the CEO, and such conduct, if curable, remains
uncured for thirty (30) days after receipt of written notice from the Company;

(ii)        prolonged or repeated absence from work beyond those allowed for
under applicable sick, vacation, or other policies and allowances;

(iii)       conviction of a felony or a crime involving moral turpitude by a
court of competent jurisdiction;

(iv)        material breach or default in the performance of your obligations
under this Agreement; or

(v)       any act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company.



 3 

 

 

7.4     Forfeiture. In the event of a termination for Cause, the Employee shall
forfeit any unearned portion of the Base Salary, shall no longer be eligible for
any Company benefits,

7.5     Disputes Regarding Termination.

(a)       Procedure. Upon receipt of a termination notice pursuant to this
Section 7 (“Termination Notice”), the Employee shall have thirty (30) days to
dispute the basis for termination in a writing delivered to the Company
(“Dispute Notice”). If the Employee fails to provide the Company a Dispute
Notice within such thirty (30) day period, then, notwithstanding anything to the
contrary contained herein, the Employee will be deemed terminated on the basis
set forth in the Termination Notice. If a Dispute Notice is provided by the
Employee to the Company within thirty (30) days of receipt of the Termination
Notice, then (a) the dispute will be resolved as provided in this Section 7.1.5,
(b) all Employee compensation and all consideration under the MIPA which is
contingent on Employee’s employment as of the date such consideration is
provided shall be escrowed by the Company pending adjudication of the dispute,
(c) if the grounds for termination are upheld, then the Termination Notice shall
thereupon become effective immediately and (d) if the grounds for termination
are not upheld, then the Termination Notice shall be of no force and effect and
Employee shall be entitled to immediate payment of all escrowed compensation and
consideration.

(b)       Arbitration. Any controversy or dispute among the parties arising out
of or relating to this Agreement, any alleged breach hereof, the enforcement of
interpretation hereof, including whether Cause exists pursuant to 6.1.4 and the
validity, enforceability and scope of this arbitration provision, whether
sounding in contract, tort, or otherwise, which cannot be resolved among the
parties, shall be resolved by binding arbitration pursuant to the Federal
Arbitration Act. The arbitration shall be administered by the American
Arbitration Association (“AAA”) in Denver, Colorado, before a sole arbitrator,
selected by the Company, in accordance with the Commercial Arbitration Rules of
the AAA. Arbitration in accordance with the foregoing shall be the exclusive
forum for the resolution of such dispute; provided, however, that provisional
injunctive relief may, but need not, be sought by any party to this Agreement in
a court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until otherwise
modified by the arbitrator; provided, however, that such provisional injunctive
relief shall be sought in aid and in advance of the arbitration only. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes; provided, that it is expressly
agreed that the arbitrator shall have no authority to award punitive or
exemplary damages, and the parties hereby waiving their right, if any, to
recover punitive or exemplary damages, either in arbitration or in litigation.
At the conclusion of the arbitration, the arbitrator shall issue a written
decision that sets forth the essential findings and conclusions upon which the
arbitrator’s award or decision is based. Any award or relief granted by the
arbitrator hereunder shall be final and binding on the parties hereto, may be
entered as a judgment or order in any court of competent jurisdiction, and may
be enforced by any court of competent jurisdiction; provided, however, that no
such order is necessary to effect a Termination for “Cause”. The arbitrator
shall award to the prevailing party in any such arbitration such party’s
reasonable Fees and Costs incurred by it in connection with resolution of the
dispute, in addition to any other relief granted. For these purposes, “Fees and
Costs” includes (i) reasonable attorneys’ fees and costs, other legal fees and
costs, the fees and costs of witnesses, accountants, experts, and other
professionals, and other forum costs incurred in the arbitration; (ii) all of
the foregoing whether incurred prior to or subsequent to the initiation of
arbitration; and (iii) all such fees and costs incurred in obtaining provisional
injunctive relief. It is understood that certain time entries that may appear in
the billing records of such party’s legal counsel may be redacted to protect
attorney-client or work-product privilege, and this shall not prevent recovery
for the associated billings (and if necessary, the arbitrator may require that
such records be submitted to the arbitrator for in camera review by the
arbitrator). THE PARTIES ACKNOWLEDGE AND AGREE THAT THEY ARE HEREBY WAIVING ANY
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
ANY OF THE PARTIES AGAINST THE OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.



 4 

 

 

8.       Confidential Information and Restrictive Covenants. Employee covenants
and agrees to maintain all Company Information as confidential and to return all
Company Information upon termination. "Confidential Information" means trade
secrets, proprietary information and information belonging to the Company that
are not generally known to the public, including, but not limited to, customer
account information concerning business plans, financial statements and other
information obtained by Employee in connection with his employment by the
Company, operating practices and methods, expansion plans, strategic plans,
marketing plans, contracts, customer lists or other business documents which the
Company treats as confidential, in any format whatsoever, including oral,
written, electronic or any other form or medium. Employee further covenants and
agrees to comply with the Non-Competition provision of the MIPA, Section 8.3.2.

9.       Miscellaneous

a.       In the event of a merger, consolidation or reorganization of the
Company, the Company may reasonably assign this Agreement.

b.       Each of the parties hereto has been represented by counsel of its/their
own choice, or has had the opportunity to be represented by counsel and to seek
advice in connection with the negotiations for, and in the preparation of, this
Agreement and that he, she, or it has read this Agreement and that he, she or it
is fully aware of its contents and legal effects.

c.       The drafting and negotiation of this Agreement has been undertaken by
all parties hereto and their respective counsel. For all purposes, this
Agreement shall be deemed to have been drafted jointly by all of the parties
hereto with no presumption in favor of one party over another in the event of
any ambiguity.

d.       This Agreement is binding in all respects upon, and shall inure to the
benefit of, the Parties and their successors, heirs, and assigns.

e.       This Agreement constitutes the Parties’ entire agreement with respect
to the subject matter hereof and is a complete merger of all offers,
counteroffers, negotiations and agreements.

f.       The Parties agree to take any and all actions as may be reasonably
required to implement this Agreement.

g.       This Agreement may not be amended except in a writing signed by the
authorized representatives of the Party against whom an amendment is to be
enforced.

h.       This Agreement shall be construed pursuant to Colorado law without
reference to its conflict of laws principles.

i.       The descriptive headings and paragraph numbers used herein are for
convenience or reference only and shall not by themselves control or affect the
meaning or construction of any provision of this Agreement. As used in this
Agreement, the singular shall include the plural, and the masculine shall
include the feminine and neuter gender.

j.       This Agreement may be signed in identical counterparts, all of which,
together, shall constitute one and the same instrument and such counterparts may
be transmitted by telecopy or by e-mail pdf, the telecopy or pdf having the full
force and effect, as if it were an original.



 5 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date set forth opposite his, her, or its name below.

 



HELIX TCS, INC.   EMPLOYEE             By:   Derek Porter

 

 6 



